 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     MARGARET W. LAMBROSE
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11626
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Maggie_Lambrose@fd.org

 7   Attorney for Tianna Cordova

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                Case No. 2:18-cr-208-RFB-CWH

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                   (Third Request)
14   TIANNA CORDOVA,

15                  Defendant.

16
17          IT    IS    HEREBY       STIPULATED         AND      AGREED,      by   and    between
18   Nicholas A. Trutanich, United States Attorney, and Andrew W. Duncan, Assistant
19   United States Attorney, counsel for the United States of America, and Rene L. Valladares,
20   Federal Public Defender, and Margaret W. Lambrose, Assistant Federal Public Defender,
21   counsel for Tianna Cordova, that the Sentencing Hearing currently scheduled on June 13, 2019
22   at the hour of 2:00 p.m., be vacated and continued to a date and time convenient to the Court,
23   but no sooner than forty-five (45) days.
24          This Stipulation is entered into for the following reasons:
25
26
 1          1.      This case involves a binding plea with a sentencing range of 5-15 years.
 2   Ms. Cordova completed her PSR interview. However, the defense requires additional time to
 3   investigate and present additional information to the PSR writer.
 4          2.      The defendant is in custody and agrees with the need for the continuance.
 5          3.      The parties agree to the continuance.
 6          This is the third request for a continuance of the Sentencing hearing.
 7          DATED this 2nd day of May, 2019.
 8
 9    RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
      Federal Public Defender                        United States Attorney
10
11       /s/ Margaret W. Lambrose                       /s/ Andrew W. Duncan
      By_____________________________                By_____________________________
12    MARGARET W. LAMBROSE                           ANDREW W. DUNCAN
      Assistant Federal Public Defender              Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:18-cr-208-RFB-CWH
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     TIANNA CORDOVA,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Sentencing hearing currently scheduled for

11                                                                      July 11, 2019
     Thursday, June 13, 2019 at 2:00 p.m., be vacated and continued to ________________ at the

12            2 00 __.m.
     hour of ___:___ p
13                     3rd day of May, 2019.
            DATED this ___

14
15
                                               RICHARD F. BOULWARE, II
16
                                               UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                  3
